Citation Nr: 1603004	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-31 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denied service connection for bilateral hearing loss.

In October 2015, the Veteran presented testimony during a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

Although the August 2009 RO decision had reopened a previously denied claim for service connection for bilateral hearing, to establish jurisdiction over the present appeal, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for bilateral hearing loss.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. In an unappealed rating decision dated in April 1997, service connection for hearing loss was denied on the basis that the evidence did not show that the Veteran had hearing loss for VA purposes. 

2. Evidence submitted subsequent to the RO's April 1997 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The April 1997 decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015). 

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen his previously denied claim for service connection for bilateral hearing loss, this application is being granted, as is discussed in detail below.  Any error related to the VCAA with regard to the application to reopen is moot.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a) defines "new" evidence as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for entitlement to service connection for bilateral hearing loss was initially denied in an April 1997 rating decision.  The Veteran failed to report for a February 1997 VA examination.  As such, the RO determined that the Veteran did not have a current hearing loss disability for VA purposes based on hearing tests from his service treatment records.  The Veteran did not appeal his claim for service connection, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision denying service connection for bilateral hearing loss became final one year later.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2015).

The evidence added to the record since the last final denial includes treatment records and statements and testimony from the Veteran.  Significantly, the Veteran submitted a March 2009 audiological consultation showing that the Veteran has a current diagnosis of bilateral sensorineural hearing loss that meets VA standards.  Additionally, during his October 2015 hearing, the Veteran testified that he has had hearing loss since service that has gotten worse.  This evidence is new in that it was not associated with the claims folder prior to rating decision.  The evidence is also material because it relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  His bilateral hearing loss claim will be reopened.


ORDER

New and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss; to this extent, the appeal is granted.


REMAND

The Veteran was afforded a VA audiological examination in July 2009.  The examiner concluded that the Veteran does not currently have a hearing loss disability for VA purposes.  The examiner noted that the Veteran's hearing was within normal limits at the time of separation from the military and continues to be within normal limits.  Accordingly, the examiner opined that hearing loss is less likely as not a result of military noise exposure.  

However, as noted above, a March 2009 audiology consult shows that the Veteran does, indeed, have a current hearing loss disability for VA purposes.  The July 2009 VA examiner did not address this report nor attempt to reconcile its findings.  Moreover, during the October 2015 Travel Board hearing, the Veteran stated that his hearing loss has progressively worsened since that consultation.  A new examination should be scheduled to assess the current severity of the Veteran's hearing loss disability and to obtain an addendum opinion regarding its etiology.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any relevant VA treatment records since June 2009. 

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  All necessary tests and studies shall be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  The examiner should provide answers to the following questions:
 
a. Does the Veteran meet the requirements for bilateral hearing for VA purposes.  If not, the examiner should attempt to reconcile such finding with the March 2009 audiology consultation and indicate whether the Veteran had hearing loss for VA purposes during the appeal period that has since resolved. 

b. If hearing loss for VA purposes is shown, the examiner shall opine whether it is at least as likely as not that bilateral hearing loss was incurred in or as a result of in-service noise exposure.

The examiner is advised to accept the Veteran's in-service history of noise exposure as a machine gunner.  Due consideration should also be given to the lay statements from the Veteran concerning the initial onset of his hearing loss.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


